DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 22-40 are currently pending.
Claims 1-21 have been canceled.

Response to Amendments
Applicant’s amendments filed 08/22/2022 have been entered.
Claims 1-18 and 20-21 have been canceled. Claims 22-40 have been newly added.
The Section 112(b), 102, and 103 rejections have been withdrawn as all previously filed claims have been canceled.
However, upon further search and consideration of the new claims, new rejections have been implemented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 31,
There appears to be no support for the limitation requiring the lower and upper portion of each hollow tubes to be “rectangular”. There is no description or annotation in the as filed specification or the claims of the parent application (15/760,603) that uses the word rectangular in addition to no discussion or annotation of “upper” or “lower” portions of the hollow frame tubes. Further, the curved edges of the hollow tubes depicted in Figure 10 would not meet the definition of “rectangular” as a rectangle requires parts having right angles.
Regarding claim 38,
There appears to be no support for the limitation requiring the top plate side to include a “joggle extending at an acute angle into a recess at the top of one of the hollow frame tubes” as there is no mention of a joggle or an acute angle in the as filed specification or the claims of the parent application (15/760,603).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31,
The phrase “wherein lower portion” of each hollow frame tube” is indefinite as it is unclear if the phrase “lower portion” is referring to the previously recited “the lower portion” or an additional “lower portion” as there is no “the” or “a” in front of the phrase “lower portion”. For examination purposes, the phrase will be interpreted to refer to the previously recited lower portion of the hollow frame tube.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-23, 29-30, 32-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leng (US 2010/0043681 A1).
Regarding claim 22,
Leng teaches a composite tabletop (furniture) comprising a top plate having a flat inner section having first, second, third, and fourth sides (as the inner sections exists along four sides of the table); first, second, third, and fourth top plate sides at the first, second, third and fourth sides of the inner section, respectively; a bottom plate attached to the top plate; first, second, third and fourth hollow frame tubes at the first, second, third and fourth sides of the top plate, respectively, each hollow frame tube having a lower portion having a first width and an upper portion having a second width less than the first width (see boxed sections below); the upper portion of each hollow frame tube attached to the bottom plate; and the upper portion of the first hollow frame tube having an outer wall inwardly offset from an outer wall of the lower portion as the recess section of the hollow frame tube labeled below may have the recess section. The recess may be considered to be at the top of the first hollow frame tube as it may be in the upper portion and is above or on top of said lower portion, such as the boxed portion below for the lower portion width (Leng: abstract; Fig. 4; Fig. 4 was adapted to detail where the claimed structure is met).

    PNG
    media_image1.png
    521
    540
    media_image1.png
    Greyscale

Regarding claim 23,
Leng teaches the furniture required by claim 22. Leng further teaches the outward-facing recess is formed only by one vertical surface of the outer wall of the upper portion perpendicularly adjoining a horizontal surface (the peak edge of the outer wall labeled below) of the outer wall of the upper portion (Leng: see adapted Fig. 4 below).

    PNG
    media_image2.png
    528
    504
    media_image2.png
    Greyscale

Regarding claims 29 and 30,
Leng teaches the furniture required by claim 22. Leng further teaches the first hollow frame tube is indirectly attached to a horizontal outer perimeter section of the bottom plate via a fastener such as a nail (Leng: par. 0011; see adapted Fig. 4 below).

    PNG
    media_image3.png
    540
    466
    media_image3.png
    Greyscale


Regarding claim 32,
Leng teaches the furniture required by claim 22. Leng further teaches the bottom plate has a first bottom plate side in which there is a lower portion of the first bottom plate side that is parallel to and in indirect contact with the first bottom plate side through a fastener as shown in adapted Figure 4. The first bottom plate side may also be considered to be in indirect contact with and parallel to an outer wall of the upper portion of the first hollow frame tube as the sections are all connected together in the same furniture part (Leng: see adapted Fig. 4 below).

    PNG
    media_image4.png
    547
    497
    media_image4.png
    Greyscale

Regarding claim 33,
Leng teaches the furniture required by claim 22. Leng further teaches each hollow frame tube has a flat outer wall parallel to and offset to an outer side of one of the top plate sides as shown in Figure 4 (Leng: see adapted Fig. 4 below).

    PNG
    media_image5.png
    528
    508
    media_image5.png
    Greyscale

Regarding claim 34,
Leng teaches a composite tabletop (furniture) comprising a top plate having a flat top surface; a top plate side at each of the four sides of said flat top surface; a bottom plate having four bottom plate sides, the bottom plate including projections attached to the top plate; a hollow frame tube at each of the four sides of the bottom plate, each hollow frame tube having a lower portion having a first width and an upper portion having a second width less than the first width (see boxed sections below); and the upper portion of each hollow frame tube contacting a flat vertical inner surface of one of the bottom plate sides via a fastener such as nail (Leng: abstract; par. 0011; Fig. 4; Fig. 4 was adapted to detail where the claimed structure is met).

    PNG
    media_image6.png
    541
    686
    media_image6.png
    Greyscale

Regarding claim 35,
Leng teaches the furniture required by claim 34. Leng further teaches the hollow frame tube has a width (WW) and a height greater than the width (WW) as the Figures clearly detail the height or vertical length of the hollow frame tube is clearly larger than the width or horizontal length of the hollow frame tube (Leng: See Fig. 4). The height of the hollow frame tube is also depicted to be larger than that of the bottom plate (Leng: See Fig. 4).
Regarding claims 36 and 37,
Leng teaches the furniture required by claim 34. Leng further teaches an upper portion of a first one of the hollow frame tubes has a flat outer wall inwardly offset from a flat outer wall from a flat outer wall of the lower portion of the first hollow frame tube as detailed in Figure 6 in which the recess may be a flat wall (Leng: Figs. 4 and 6). The lower portion of a first one of the top plate sides and a first one of the bottom plate sides may be considered to be positioned alongside the outer wall of the upper portion of the hollow frame tube as all of the said sides and portions are all connected close together or in cooperation to form the furniture (Leng: Figs. 4 and 6).
Regarding claim 39,
Leng teaches the furniture required by claim 34. Leng further teaches a lower portion of each top plate side is parallel to and in indirect contact with one of the bottom plate sides, each bottom plate side is in indirect contact with and parallel to an outer wall of the upper portion of one of the hollow frame tubes, and wherein each hollow frame tubes ahs an inner wall parallel to the outer wall, and a bottom wall joined, such as the bottom of the hollow frame channel, to and perpendicular to, the inner wall and the outer wall (Leng: see adapted Fig. 4 below).

    PNG
    media_image7.png
    541
    564
    media_image7.png
    Greyscale



Allowable Subject Matter
Claims 24-28 and 40 contain allowable subject matter. Claims 24-28 are objected to for containing allowable subject matter but depend from a rejected claim.
The cited prior art of record does not teach or suggest the claimed arrangement of a first bottom plate side at a first side of the bottom plate, wherein a lower portion of the first top plate side and the first bottom plate side are in the outward facing recess. Ling teaches the recess is on the outward facing wall of the hollow frame tube and does not teach or suggest the claimed bottom plate side or the top late side being in said recess. It would constitute impermissible hindsight to construct the edge of the table in the claimed manner. 

Response to Arguments
Applicant’s arguments filed 08/22/2022 are moot as they do not pertain to the updated prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783